DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable Kinoshita et al. (US 2015/0309190) hereinafter known as Kinoshita, and further in view of Nagarkar et al. (US 9,151,668) hereinafter known as Nagarkar, and Clemen, JR. (US 2015/0276627).
With regards to claim 1, Kinoshita discloses a scintillator panel (Abstract; Fig. 1) comprising a substrate (a sheet-like scintillator panel side substrate 44) and a scintillator layer 7 containing a binder resin 7B and a phosphor 7A ([0039]; “… a scintillator layer 7 made of a phosphor and a binder resin…”), 
Kinoshita does not specifically disclose a scintillator layer that further contains an organic compound having the maximum peak wavelength of light emission in the wavelength region of from 450 to 600 nm.
Nagarkar discloses quantum dot scintillators that can be utilized for X-ray detection (Abstract). The reference teaches of scintillator compositions may include quantum dot enhancer that respond to incoming radiation and/or to improve trapping efficiency of the electrons and holes generated in the host material by incident radiation. Further, a suitable emission enhancer may be a polymer such as 2,5-diphenyl oxazole (PPO) (col. 5; lines 36-50; One skilled within the art would recognize PPO as an organic compound. ). 
However, Nagarkar teaches that PPO can also be combined with 1-4,bis-2-(5-phenyloxazolyly)-benzene (POPOP) to shift the emission wavelength to 400 nm where the electronically excited POPOP is produced by non-radiative energy transfer from PPO to POPOP (col. 5; lines 62-67). Additionally, Nagarkar discloses that in synchrotron X-ray imaging detectors, the performance of CCD/CMOS-based high frame rate detectors is limited by the characteristics of the phosphor screen used to convert the incident X-ray flux to visible light (col. 1; lines 47-50).
Nagarkar does not specifically teach that the organic compound has a maximum peak wavelength of light emission in the wavelength region of from 450 to 600 nm.
Clemen, JR. discloses systems and methods for radiation monitoring [0001]. Clemen, JR. teaches of a scintillator 18 may comprise an organic molecule that includes an aromatic structure and/or an unsaturated carbon bond and the said scintillator may be an efficient emitter of light (luminophore) and/or may be efficient at transmitting energy to other molecules [0018]. Further, the  scintillation materials 10 may include a secondary luminophore 22, also known as a wavelength shifter and a wavelength converter, that may be excited by energy transfer from the scintillator 18 and/or primary luminophore 20 and efficiently emits light of a longer wavelength than the emission from the scintillator 18 and/or primary luminophore 20 [0020]. Further, the reference teaches that scintillation emission light 32 may include light within the emission wavelength range of the scintillator 18, the primary luminophore 20, and/or the secondary luminophore 22.  The scintillator emission light 32 wavelength range generally may be from 250-800 nm, or any range, or ranges, between, greater than 400 nm, and/or greater than 420 nm [0025]. 
In view of Nagarkar and Clemen, JR., it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify and provide in addition to the composition of the scintillation panel of Kinoshita, an emission enhancing  organic compound that has a maximum peak wavelength of light emission between 450 to 600 nm. The motivation is to down convert high energy radiation (such as UV, x-rays and gamma rays) to visible light and enhance said visible light generation.

With regards to claim 1, Kinoshita, in view of Nagarkar and Clemen, JR., does not specifically disclose the scintillator panel according to claim 1, wherein said organic compound having the maximum peak wavelength of light emission in the wavelength region of from 450 to 600 nm is dissolved and/or dispersed in said scintillator layer. However, Nagarkar teaches that the specific concentrations of emission enhancer and/or solvents is used in the manufacture of scintillator films (col. 6; lines 1-11). One skilled within the art would recognize that the application of the enhancer and solvent would require dispersion or dissolution for the construction of the scintillator film.

With regards to claim 3, Kinoshita, in view of Nagarkar and Clemen, JR., disclose the scintillator panel according to claim 1, wherein said organic compound having the maximum peak wavelength of light emission in the wavelength region of from 450 to 600 nm contains a compound selected from a perylene compound (Clemen, JR., [0028][0030]; polycyclic aromatic hydrocarbon, naphthalene) and anthracene compound (Clemen, JR., [0028][0030]. 

With regards to claim 5, Kinoshita, in view of Nagarkar and Clemen, JR., discloses an X-ray detector comprising said scintillator panel according claim 1 and an output substrate having a photoelectric conversion layer. (Kinoshita; 9)

With regards to claim 6, Kinoshita, in view of Nagarkar and Clemen, JR., discloses the X-ray detector according to claim 5, wherein said photoelectric conversion layer has a high sensitivity wavelength region of from 450 to 600 nm (Kinoshita; [0040]).

With regards to claim 7, Kinoshita, in view of Nagarkar and Clemen, JR., discloses an X-ray fluoroscope comprising said X-ray detector according to claim 5. (Nagarkar; Fig. 1; col. 3; lines 13-38)

With regards to claim 8, Kinoshita, in view of Nagarkar and Clemen, JR., discloses an X-ray CT device comprising said X-ray detector according to claim 5. (Nagarkar; col. 2; lines 24-28)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Kinoshita, Nagarkar, Clemen, JR., and further in view of Nagarkar et al. (US 9,151,668) hereinafter known as Nagarkar, and Sakurai et al. (US 2016/0200970) hereinafter known as Sakurai.
With regards to claim 4, Kinoshita, in view of Nagarkar and Clemen, JR., does not disclose the scintillator panel according to claim 3, wherein said pyrromethene compound contains a pyrromethene boron complex.
Sakurai discloses a resin composition which can be detected both by X-ray radiation and by fluorescence or phosphorescence, and a molded article obtained from the resin composition (Abstract).  The molded article can be utilized in electronic equipment and medical tools [0002]. Sakurai teaches of BODIPY (boron boron dipyrromethene skeleton, in which a disubstituted boron atom and dipyrromethene (or a derivative thereof) forms a complex [0008].
In view of Sakurai, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the scintillation panel of modified Kinoshita with a resin that contains a boron dipyrromethene complex pigment. The motivation is to gain a light emission color converting compound having a higher emission quantum yield and the ability to convert a low wavelength light into a long wavelength light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuriki et al. (US 2019/0131588)
Kaneko et al. (US 2013/0334427)
Fathi et al. (US 2012/0089180)
Bourke, JR. et al. (US 2020/0323711)
Kim et al. (US 2015/0378217)
Kim et al. (US 10,429,010)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884